Citation Nr: 1017608	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  10-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1950 to 
December 1952, and from November 1953 to April 1955.  He died 
in January 2009.  The appellant is the Veteran's widow.

These issues come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 decision of the RO that, in 
pertinent part, denied service connection for the cause of 
the Veteran's death, and denied entitlement to accrued 
benefits and death pension.  The appellant timely appealed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2009.  The immediate cause of 
death was abdominal aneurysm, due to or as a consequence of 
arteriosclerotic cardiovascular disease, due to or as a 
consequence of diabetes mellitus; chronic obstructive 
pulmonary disease was a significant condition contributing to 
death, but not resulting in the underlying cause of death. 

2.  At the time of the Veteran's death, service connection 
was in effect for lumbar degenerative disc disease, rated as 
20 percent disabling; and for chronic left ankle sprain, 
rated as 0 percent (noncompensable) disabling. 

3.  Abdominal aneurysm, arteriosclerotic cardiovascular 
disease, diabetes mellitus, and chronic obstructive pulmonary 
disease were not present in service, manifested within one 
year after discharge, or etiologically related to service; 
and the preponderance of the evidence is against a finding 
that the Veteran's service-connected disabilities caused or 
contributed substantially or materially to his death.  

4. At the time of his death, the Veteran did not have an 
unadjudicated claim pending for any VA benefits. 

5.  The appellant's countable income, after the deduction of 
unreimbursed medical expenses of $773 and minus funeral 
expenses of $6,254, is less than the maximum annual pension 
rate applicable to a surviving spouse with no dependent 
child, for the 12-month annualization period starting 
January 1, 2009.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2009).

2. The criteria for an award of accrued benefits are not met. 
38 U.S.C.A § 5121 (West 2002 and Supp. 2009); 38 C.F.R. § 
3.1000 (2009).

3.  The basic eligibility requirements for death pension 
benefits have been established.  38 U.S.C.A. §§ 1541, 1543 
(West 2002); 38 C.F.R. §§ 3.23, 3.262, 3.271, 3.272, 3.273 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the appellant of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC 
claim must include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The content of the 38 U.S.C.A. § 5103(a) notice 
letter will depend upon the information provided in the 
claimant's application.  

Through a March 2009 letter, the RO notified the appellant of 
elements of service connection for cause of death, for death 
pension, and for accrued benefits; and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letter notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

In the March 2009 letter, the RO specifically notified the 
appellant of the process by which effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2009 letter was provided to the appellant before 
the rating action on appeal.  Accordingly, there was no 
prejudice to the appellant in issuing the section 5103(a) 
notice.  Her claims were fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant.  The RO has 
obtained copies of the Veteran's service treatment records, 
his last (terminal) treatment records, and a certificate of 
death.  The appellant has also provided income and expenses 
data for the year 2009.  The appellant has not identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the appellant in substantiating 
the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection for Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2009).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2009).

The Veteran died on January 2, 2009.  His death certificate 
shows that the immediate cause of death was abdominal 
aneurysm, due to or as a consequence of arteriosclerotic 
cardiovascular disease, due to or as a consequence of 
diabetes mellitus.  Chronic obstructive pulmonary disease was 
also listed as a significant condition contributing to death, 
but not resulting in the underlying cause of death.  An 
autopsy was not performed, and the manner of death was 
specified as natural.

At the time of the Veteran's death, service connection was in 
effect for lumbar degenerative disc disease, rated as 
20 percent disabling; and for chronic left ankle sprain, 
rated as 0 percent (noncompensable) disabling.

Service treatment records contain no complaints, findings, or 
diagnoses of any abdominal aneurysm, arteriosclerotic 
cardiovascular disease, diabetes mellitus, or chronic 
obstructive pulmonary disease.  The Veteran was treated for 
acute gastroenteritis in April 1952.  

The post-service treatment records first revealed diagnoses 
of severe chronic obstructive lung disease and Class IV 
cardiac status secondary to right heart failure in the mid-
1980's.  A statement by the Veteran's treating physician, 
William Raleigh Thompson, M.D., dated in March 1992, 
indicated that the Veteran also was known to have diabetes 
mellitus.  In July 2006, Dr. Thompson indicated that the 
Veteran had become essentially totally disabled with the 
addition of peripheral vascular disease, arthritis, and 
neuropathy.  Records show that the Veteran experienced the 
sudden onset of dizziness in September 2006.  Computed 
tomography scans at that time revealed an increase in size 
from prior study of a saccular aneurysm extending from the 
thoracic aorta, and that the abdominal aorta showed ectasia 
but without focal aneurysm.  A 7.1-centimeter abdominal 
aortic aneurysm, without evidence of rupture, was noted in 
July 2007.  In July 2008, the Veteran was hospitalized for 
exacerbation of chronic obstructive pulmonary disease.  
Records also show that, in July 2008, the Veteran required a 
prompt treatment for his abdominal aortic aneurysm, and that 
he was at risk of sudden cardiac death; intervention was not 
wanted.  Records dated in August 2008 reflect that the 
Veteran's diabetes mellitus was well-controlled, and his 
chronic obstructive pulmonary disease was markedly improved.  
The Veteran expired in January 2009.

The overall evidence does not show that either the Veteran's 
service-connected lumbar degenerative disc disease or chronic 
left ankle sprain was the cause of his abdominal aneurysm 
that resulted in the Veteran's death.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether either the 
service-connected lumbar degenerative disc disease or chronic 
left ankle sprain contributed to the Veteran's death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1) (2009).

Based on review of the Veteran's service treatment records 
and post-service treatment records, there is no indication in 
the claims file of any causal connection between a service-
connected disability and the abdominal aneurysm that caused 
the Veteran's death; nor that either service-connected 
disability contributed substantially or materially to the 
cause of the Veteran's death.  

The Board notes that neither service-connected disability 
affected a vital organ, and there were no findings of an 
abdominal aneurysm until nearly three decades after the 
Veteran's military service.  

Here, there is no competent evidence showing that any 
service-connected disability either caused or contributed 
substantially or materially to cause the Veteran's death.  

In various statements, the appellant contends that the 
Veteran's abdominal aneurysm was long-standing and had its 
onset in service.  As a lay person, the appellant is not 
competent to provide an opinion as to medical causation.  
38 C.F.R. § 3.159(a)(1),(2); see Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In fact, the medical evidence first reveals findings 
of an abdominal aneurysm in the mid-2000's-several decades 
after military service.

The Board notes that an etiological opinion has not been 
obtained for the claim of service connection for the cause of 
the Veteran's death.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Here, there is no competent 
evidence that service-connected disability was implicated in 
the Veteran's death or that the causes of the Veteran's death 
are in any way related to service.  The duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  Relating the Veteran's demise to service would 
be speculative and service connection may not be granted on 
the basis of pure speculation.  

A clear preponderance of the evidence is against a finding 
that service-connected disability is etiologically implicated 
in the Veteran's death; the Board finds that the evidence 
weighs against a finding that any disease or injury in 
service, or that any service-connected disability caused or 
contributed materially to cause the Veteran's death.

Because the competent evidence weighs against the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied. 38 U.S.C.A. § 5107(b);
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Accrued Benefits

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid as follows: (1) Upon the death of a 
Veteran to the living person first listed as follows: (i) his 
or her spouse; (ii) his or her children (in equal shares); 
(iii) his or her dependent parents (in equal shares) or the 
surviving parent.  (2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the Veteran's children.  
(3) Upon the death of a child, to the surviving children of 
the Veteran entitled to death pension, compensation, or 
dependency and indemnity compensation.  (4) In all other 
cases, only so much of the accrued benefit may be paid as may 
be necessary to reimburse the person who bore the expense of 
last sickness or burial of the Veteran.  See 38 C.F.R. § 
3.1000(a).

An application for accrued benefits must be filed within one 
year after the death of the Veteran.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  In this case, the appellant filed a 
claim in January 2009, clearly within one year of the 
Veteran's death earlier that same month.

In order for a claimant to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of 
death. Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

At the time of his death, the Veteran had been receiving 
monthly VA compensation for service-connected lumbar 
degenerative disc disease and for chronic left ankle sprain-
each disability evaluated as 20 percent disabling, for a 
combined rating of 40 percent.  The RO issued the Veteran's 
last rating decision in February 2007.  Records also reflect 
that the Veteran was notified of the rating decision in 
February 2007, and that he did not appeal.  In fact, the 
Veteran had not submitted any communication indicating an 
intent either to appeal or to apply for additional VA 
benefits, which might constitute a pending claim.  38 C.F.R. 
§ 3.155.  There is no correspondence in the claims file dated 
after the February 2007 rating decision and preceding the 
Veteran's death in January 2009.  There are no VA clinical 
records that could be construed as an informal claim for 
benefits.  See 38 C.F.R. § 3.157 (2009).

Under these circumstances, the Veteran did not have a claim 
pending for VA benefits at the time of his death.  
Accordingly, the legal criteria for establishing entitlement 
to accrued benefits have not been met. 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).   Here, the law is dispositive, and 
the accrued benefits claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994).

IV.  Death Pension Benefits

Pension is a monthly or other periodic payment made by VA to 
a Veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a Veteran of 
a period of war because of the nonservice-connected death of 
the Veteran.  See 38 U.S.C.A. §§ 1521, 1541 (West 2002). The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances. Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation. See generally 
38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the surviving spouse's 
annual countable family income from the maximum annual 
pension rate applicable to the surviving spouse's 
circumstances. The maximum annual pension rate (MAPR) is 
adjusted from year to year.  

Effective December 1, 2008, the MAPR for a surviving spouse 
without dependent child was $7,933.  See 38 C.F.R. 
§ 3.23(a)(5); M21-1, Part I, Appendix B; see also 
www.vba.va.gov/bln/21/rates/pen02.htm.  There was no cost-of-
living adjustment for 2010, and the same rates apply.

For awards of nonservice-connected disability death pension 
benefits based on claims received on or after October 1, 
1984, the effective date is the first day of the month in 
which the Veteran's death occurred if the claim is received 
within 45 days after the date of death; otherwise, it is the 
date of receipt of the claim.  38 C.F.R. § 3.400(c)(3) 
(2009).

In determining the surviving spouse's annual countable family 
income, payments of any kind from any source shall be counted 
as income during the twelve-month annualization period in 
which received, unless specifically excluded.  See 
38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  Recurring 
income means income which is received or anticipated in equal 
amounts and at regular intervals (e.g., weekly, monthly, 
quarterly, etc.) and which will continue throughout an entire 
12-month annualization period. The amount of recurring income 
for pension purposes will be the amount received or 
anticipated during a 12-month annualization period. See 38 
C.F.R. § 3.271(a)(1) (2009).  Old age and survivor's 
insurance and disability insurance under Title II of the 
Social Security Act will be considered income as a retirement 
benefit.  See 38 C.F.R. § 3.262(f) (2009).  Benefits received 
under non-contributory programs, such as old age assistance, 
aid to dependent children, and supplemental security income 
are subject to the rules of 38 C.F.R. § 3.262(d) applicable 
to charitable donations.  See 38 C.F.R. § 3.262(f) (2009).  
Income received from real or personal property owned by the 
claimant will be counted.  See 38 C.F.R. §§ 3.262(k)(2), 
3.271(d) (2009). Whenever there is a change in the maximum 
annual pension rate, or in the surviving spouse's family 
income, the monthly rate of pension payable shall be adjusted 
effective the date of change. See 38 U.S.C.A. § 501; 38 
C.F.R. § 3.273.

Unreimbursed medical expenses in excess of five percent of 
the MAPR may be excluded from an individual's income for the 
same 12-month annualization period to the extent that the 
medical expenses were paid.  See 38 C.F.R. § 3.272(g)(2)(iii) 
(2009).

Burial expenses paid by a surviving spouse (to the extent 
such burial expenses are not reimbursed by VA) during the 
calendar year following that in which death occurred may be 
deducted from annual income for the 12-month annualization 
period in which they were paid, or from annual income for any 
12-month annualization period which begins during the 
calendar year of death-whichever is to the claimant's 
advantage. Otherwise, such expenses are deductible only for 
the 12-month annualization period in which they were paid. 38 
C.F.R. § 3.272(h).

The Veteran died in January 2009; the appellant filed a claim 
for VA death pension benefits in January 2009.  Because a 
claim was filed within 45 days of the Veteran's death, the 
appellant is potentially eligible for death pension benefits 
effective January 1, 2009.  

The question in this case is whether the appellant's annual 
income from January 1, 2009, to the present exceeded the 
statutory limits.  The Board must make its decision on a 
year-by-year basis pursuant to statute.  

The appellant has indicated that her only income for herself 
is Social Security benefits.  The Board notes that the 
appellant also reported receiving monthly income from a 
"pension."  Her bank statement received in June 2009 
describes the amount as a credit from Occidental Life 
Company.  It is not clear whether this is an annuity or the 
cash surrender of a life insurance policy.  See 38 C.F.R. 
§ 3.272(q).  Regardless, for the 12-month annualization 
period starting on January 1, 2009, it has been determined 
that the appellant's income exceeds of the maximum allowable 
income of $7,933 for a surviving spouse without dependent 
child.

Expenses of last illnesses, burials, and just debts may be 
excluded for purposes of calculating annual countable income 
to determine eligibility for improved death pension benefits. 
These expenses specified in 38 C.F.R. § 3.272(h) may be 
deducted from annual income for the 12-month annualization 
period in which they were paid, or from annual income for any 
12-month annualization period which begins during the 
calendar year of death. Otherwise, such expenses are 
deductible only for the 12-month annualization period in 
which they were paid.

Records reflect that VA paid a burial allowance of $601 in 
2009.  The total cost of goods and services related to the 
funeral was $6,855, and was paid in full in 2009.  Hence, the 
appellant can exclude $6,254 from countable income for 
incurred, unreimbursed funeral expenses.
    
Medical expenses in excess of 5 percent of the maximum annual 
pension rate may be excluded from an individual's annual 
income for the same 12-month period to the extent they were 
paid and not reimbursed. 38 C.F.R. § 3.272(g)(2).  As noted 
above, records reflect unreimbursed medical expenses of 
$97.22 monthly, or about $1,170 for 2009.  The appellant's 
medical expenses in 2009 in excess of 5 percent of MAPR are 
$773.

Thus, the only deductions from the countable income are the 
$773 incurred for unreimbursed medical expenses and the 
$6,254 incurred for funeral expenses.  Applying these 
deductions, the appellant's countable income for the 12-month 
annualization period starting January 1, 2009, is less than 
the pertinent MAPR for a surviving spouse without dependent 
child.  Thus, the appellant is entitled to death pension 
benefits from January 1, 2009, to December 31, 2009.

The Board notes that the appellant has provided neither any 
income nor expense information since October 2009.  Hence, 
the information of record is insufficient to determine 
whether her countable income, with appropriate adjustments 
and exclusions, for the 12-month annualization period-
starting January 1, 2010-exceeded the applicable MAPR.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to accrued benefits is denied.

Death pension benefits are allowed, subject to the laws and 
regulations governing the payment of VA benefits.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


